TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00761-CV



                                     In re Kenneth Crissup


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator, Kenneth Crissup, an inmate in the Texas Department of Criminal Justice,

filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West

2004); see also Tex. R. App. P. 52.1. In his petition, Crissup asks us to issue a writ of mandamus

directed to the Texas Department of Criminal Justice and certain named employees.

               This Court does not have mandamus jurisdiction over the Texas Department of

Criminal Justice or personnel thereof. By statute, this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221. The

Texas Department of Criminal Justice and its employees are not parties against whom we may issue

a writ of mandamus. Nor has Crissup demonstrated that the exercise of our writ power is necessary

to enforce our jurisdiction. We have no jurisdiction to grant Crissup the relief he seeks.

               Accordingly, the petition is dismissed for want of jurisdiction.
                                           __________________________________________
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed For Want of Jurisdiction

Filed: November 30, 2012




                                              2